DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 and 11 recite the limitation "the fastening slot" in Lines 2 and 4, respectively.  There is insufficient antecedent basis for these limitations in the claims.
Claim 12 is rejected due to its dependence from Claim 11.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 13, 16, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2005/033531 to Pagotto, et al. (hereinafter “Pagotto”).
-From Claim 1: Pagotto discloses a closure element (23) for securing a ball joint (16), wherein the closure element (23) comprises mutually transversely arranged first and second brackets (37, 35), wherein the first bracket (37) is configured for securing the ball joint (16) and the second bracket (35) is configured for positioning the closure element (23) during mounting of the ball joint (16).
-From Claim 2: Pagotto discloses the first bracket (37) has a U-shape and has a groove-like cross- sectional profile along a principal direction of extension.
-From Claim 3: Pagotto discloses the first bracket (37) has a blocking side (left, in Fig. 2) and a bracket side (right, in Fig. 2), wherein the blocking side includes a fastening slot (32) for fixing the closure element (23) and the bracket side includes the second bracket (35).
-From Claim 4: Pagotto discloses the second bracket (35) extends transversely from the bracket side.
-From Claim 5: Pagotto discloses the second bracket (35) has a U-shape.
-From Claim 6: Pagotto discloses the second bracket (35) includes a cutout (33) for a positioning extension.
-From Claim 7: Pagotto discloses the second bracket (35) is resiliently elastic (p.8, l.11).
-From Claim 8: Pagotto discloses a ball socket (22) for forming a ball joint that is secured by the closure element (23) as claimed in claim 1, wherein the second bracket (35) includes a cutout (32) for a positioning extension (26), and wherein the ball socket (22) includes the positioning extension (26) on a side facing the second bracket (35).
-From Claim 9: Pagotto discloses the positioning extension (26) is ramp-shaped (See Fig. 3, showing tapered shape of 26).
-From Claim 10: Pagotto discloses the extensions (26), that interact with the fastening slot (32) are formed on one side of the ball socket (22) (given that 26 is/are found on all sides of the ball socket, they are, necessarily, formed on one side thereof).
-From Claim 13: Pagotto discloses a wiper system having a linkage (312), comprising at least one ball joint (16) with the closure element (23) as claimed in claim 1.
-From Claim 16: Pagotto discloses the second bracket (35) extends perpendicularly from the bracket side, wherein the second bracket is mounted directly at the free ends of the first bracket (37) (See Fig. 2).
-From Claim 17: Pagotto discloses the second bracket (35) has a U-shape and consists of a strip and includes a lug (39).

Allowable Subject Matter
Claims 14, 15, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as the cited references include structure similar to that of the presently claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J WILEY whose telephone number is (571)270-7324. The examiner can normally be reached Mon-Fri, 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 5712705281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J WILEY/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        10/14/2022